


Exhibit 10(d)




Lewis Hay, III
Chairman
 
[nexteraenergy.jpg]



May 24, 2013






Board of Directors
NextEra Energy, Inc.
700 Universe Boulevard
Juno Beach, FL 33408


Re: Second Consent Under Waiver Letter Dated March 16, 2012


Ladies and Gentlemen:


Pursuant to that certain letter agreement dated March 16, 2012 entitled “Waivers
under Certain Agreements” between NextEra Energy, Inc. (the “Company”) and me
(the “Waiver Letter”), the Company agreed (among other things) “not to
materially diminish my duties and responsibilities as Executive Chairman from
time to time during the term of my employment under the Employment Letter from
the duties and responsibilities set forth on Annex 1 to this letter without my
prior written consent.” Among the duties and responsibilities set forth on the
referenced Annex 1 is “(d)irect responsibility for functions reporting through
Legal [and] Federal Governmental Affairs….”


I understand that the Company wishes to transfer direct responsibility for Legal
functions and Federal Governmental Affairs functions to the Company's President
and Chief Executive Officer, effective upon my consent thereto. I hereby consent
to such transfer of direct responsibility for Legal functions and Federal
Governmental Affairs functions, effective on the date hereof.


I hereby confirm that this Second Consent is the consent required under the
Waiver Letter, which shall remain in full force and effect.


Very truly yours,


LEWIS HAY, III
Lewis Hay, III






700 Universe Boulevard, Juno Beach, FL 33408





